
	
		III
		111th CONGRESS
		2d Session
		S. RES. 462
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2010
			Mr. Burr (for himself
			 and Ms. Landrieu) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Thursday, April 22, 2010, as
		  Take Our Daughters and Sons To Work Day.
	
	
		Whereas the Take Our Daughters To Work Day program in New
			 York City was created as a response to research that showed that by the 8th
			 grade many girls were dropping out of school, had low self-esteem, and lacked
			 confidence;
		Whereas, in 2003, the name of the program was changed to
			 Take Our Daughters and Sons To Work Day so that boys who face
			 many of the same challenges as girls could also be involved in the
			 program;
		Whereas the mission of the program, Take Our
			 Daughters and Sons To Work Foundation develops innovative strategies that
			 empower girls and boys to overcome societal barriers to reach their full
			 potential, now fully reflects the addition of boys;
		Whereas the Take Our Daughters and Sons To Work
			 Foundation, a non-profit organization, has grown to become one of the largest
			 public awareness campaigns, with over 33,000,000 participants annually in over
			 3,000,000 organizations and workplaces in every State;
		Whereas, in 2007, the Take Our Daughters To Work program
			 was transitioned to Elizabeth City, North Carolina, became known as the Take
			 Our Daughters and Sons To Work Foundation, and received national recognition
			 for the dedication of the Foundation to our future generations;
		Whereas every year mayors, governors, and other private
			 and public officials sign proclamations and lend their support to Take Our
			 Daughters and Sons To Work;
		Whereas the fame of the program has spread overseas with
			 requests and inquiries being made from around the world on how to operate the
			 program; and
		Whereas Take Our Daughters and Sons To Work is intended to
			 continue helping millions of girls and boys on an annual basis through
			 experienced activities and events to examine their opportunities and strive to
			 reach their fullest potential: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 Thursday, April 22, 2010, as Take Our Daughters and Sons To Work
			 Day;
			(2)recognizes the
			 goals of introducing our daughters and sons to the workplace; and
			(3)commends all the
			 participants in Take Our Daughters and Sons To Work for their ongoing
			 contributions to education, and for the vital role the participants play in
			 promoting and ensuring a brighter, stronger future for the United
			 States.
			
